        Case 3:20-cv-00291-JR    Document 1   Filed 02/20/20   Page 1 of 11




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                         UNITED STATES DISTRICT COURT

                   DISTRICT OF OREGON, PORTLAND DIVISION




TRUSTEES OF THE PLUMBERS AND                    Civil No. ______________________
PIPEFITTERS NATIONAL PENSION FUND,
TRUSTEES OF THE U.A. UNION LOCAL NO.
290 PLUMBER, STEAMFITTER AND                    COMPLAINT (Breach of Collective
SHIPFITTER INDUSTRY PENSION TRUST,              Bargaining Agreement and Violation
TRUSTEES OF THE U.A. UNION LOCAL NO.            of ERISA)
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY HEALTH AND
WELFARE TRUST, TRUSTEES OF THE U.A.
UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
RETIREE HEALTH TRUST, TRUSTEES OF THE
UNITED ASSOCIATION LOCAL NO. 290
APPRENTICESHIP AND JOURNEYMEN
TRAINING TRUST FUND, TRUSTEES OF THE
INTERNATIONAL TRAINING FUND,
TRUSTEES OF THE U.A. UNION LOCAL NO.
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY VACATION,
SCHOLARSHIP AND EDUCATIONAL
REIMBURSEMENT TRUST, TRUSTEES OF THE
PLUMBING AND PIPING MANAGEMENT
TRUST FUND, TRUSTEES OF THE U.A. UNION
LOCAL NO. 290 PLUMBER, STEAMFITTER
AND SHIPFITTER INDUSTRY LABOR

Page 1 – COMPLAINT
            Case 3:20-cv-00291-JR      Document 1       Filed 02/20/20    Page 2 of 11




MANAGEMENT COOPERATION TRUST and
PLUMBERS, STEAMFITTERS AND MARINE
FITTERS LOCAL NO. 290,

                       Plaintiffs,
                v.


DEMAND PLUMBING LLC,

                  Defendant.
___________________________________________

       Plaintiffs allege:

                                                 I

                                         THE PARTIES

       1.       Plaintiffs are the Trustees of the Plumbers and Pipefitters National Pension Fund

(“National Pension Fund”), the U.A. Union Local No. 290 Plumber, Steamfitter and Shipfitter

Industry Pension Trust (“Local Pension Fund”), the U.A. Union Local No. 290 Plumber,

Steamfitter and Shipfitter Industry Health and Welfare Trust (“Health Fund”), the U.A. Union

Local No. 290 the U.A. Union Local No. 290 Plumber, Steamfitter & Shipfitter Industry Retiree

Health Trust (“Retiree Health Fund”), the United Association Local 290 Apprenticeship and

Journeymen Training Trust Fund (“Local Training Fund”), the International Training Fund

(“ITF”), the U.A. Union Local No. 290 Plumber, Steamfitter and Shipfitter Industry Vacation,

Scholarship and Educational Reimbursement Trust (“VSE Fund”), the U.A. Union Local No.

290 Plumber, Steamfitter and Shipfitter Industry Labor Management Cooperation Trust

(“LMCT”), the Plumbing and Piping Management Trust Fund (“Management Fund”)

(collectively, “Trust Funds”) and Plumbers, Steamfitters and Marine Fitters Local No. 290 (the

“Union”).


Page 2 – COMPLAINT
            Case 3:20-cv-00291-JR       Document 1      Filed 02/20/20     Page 3 of 11




       2.       The National Pension Fund and Local Pension Fund are “employee pension

benefit plans” as that term is defined in 29 U.S.C. §1002(2)(A) of the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”). The Health Fund, Retiree Health Fund,

Local Training Fund, ITF, and VSE Fund are “employee welfare benefit plans” as that term is

defined in 29 U.S.C. §1002(1) of ERISA. Numerous employers pay fringe benefits to the

National Pension Fund, Local Pension Fund, Health Fund, Retiree Health Fund, Local Training

Fund, ITF and VSE Fund, and these funds are “multiemployer plans” as that term is defined in

29 U.S.C. §1002(37)(A) of ERISA. The Trustees of the National Pension Fund, Local Pension

Fund, Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund have

discretionary authority to control and manage these funds and are “fiduciaries” of the Trust

Funds as that term is defined in 29 U.S.C. §1002(21)(A) of ERISA.

       3.       The Management Fund is a trust fund created pursuant to a Trust Agreement and

is governed by a board of trustees. Employers signatory to collective bargaining agreements

with the Union make monetary contributions to the Management Fund and the monetary

contributions are used to promote and provide support services to the plumbing and pipefitting

industries in Oregon, Southwest Washington and Northern California.

       4.       The LMCT is a trust fund created pursuant to a trust agreement and governed by a

board of trustees. Employers signatory to or bound by collective bargaining agreements with the

Union make monetary contributions to the LMCT and the monetary contributions are used to

operate a labor-management cooperation committee consistent with the requirements of 29

U.S.C. §175a of the Labor-Management Relations Act (“LMRA”).

       5.       The Union is a labor organization with its principal office and place of business in

Washington County, Oregon.

Page 3 – COMPLAINT
             Case 3:20-cv-00291-JR       Document 1      Filed 02/20/20     Page 4 of 11




       6.        Defendant is an Oregon limited liability company. At all times material to this

proceeding (July 2015 through October 2018 and January 1, 2019 to date), defendant has been an

“employer” as that term is defined in 29 U.S.C. §152(2) of the Labor-Management Relations Act

(“LMRA”) and 29 U.S.C. §1002(5) of ERISA and has been engaged in an “industry or activity

affecting commerce” as that term is defined in 29 U.S.C. §§142(1) and (3) of the LMRA and 29

U.S.C. §1002(12) of ERISA.

                                                  II

                                         JURISDICTION

       7.        The Court has jurisdiction over the First, Second and Fourth Claims for Relief to

the extent brought by the Trustees of the National Pension Fund, Local Pension Fund, Health

Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund against defendant for

violation of 29 U.S.C. §§1132 (a)(3) and 1145 of ERISA pursuant to the provisions of 29 U.S.C.

§1132(e)(1) of ERISA.

       8.        At all times material to this proceeding (July 2015 through October 2018 and

January 1, 2019 to date), a written collective bargaining agreement existed between the Union

and defendant. The collective bargaining agreement covers employees in an industry affecting

commerce, and the activities of defendant affect commerce. The Court has jurisdiction over all

Claims for Relief brought by each plaintiff against defendant pursuant to the provisions of 29

U.S.C. §185(a) of the LMRA.

///    ///

///    ///

///    ///

///    ///

Page 4 – COMPLAINT
            Case 3:20-cv-00291-JR       Document 1       Filed 02/20/20      Page 5 of 11




                                                 III

                                             JOINDER

       9.       The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims that each plaintiff

has against defendant.

                                                 IV

                                  FIRST CLAIM FOR RELIEF

       10.      At all times material to this proceeding (July 2015 through October 2018 and

January 1, 2019 to date), defendant has been bound by a written collective bargaining agreement

with the Union. Under the terms of the collective bargaining agreement, defendant agreed to be

bound by the terms and conditions of the Trust Agreements that created the Trust Funds.

Defendant further agreed to pay fringe benefit contributions on behalf of its employees who

performed work covered by the collective bargaining agreement to the Trustees of the Trust

Funds, and to remit union dues to the Union. Defendant further agreed to file its monthly

remittance report forms and to pay its monthly fringe benefit contributions and union dues to

plaintiffs by the 20th day of the month following the month in which the work is performed.

       11.      The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to make a timely payment of fringe benefit contributions, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

benefit contributions from the date each contribution became due until paid, and liquidated

damages. For the Trust Funds, interest is calculated at 12% per annum from the due date, until

paid. For the National Pension Fund, liquidated damages are assessed at 10% of the delinquent

or late paid contributions. For all Trust Funds other than the National Pension Fund, liquidated

Page 5 – COMPLAINT
              Case 3:20-cv-00291-JR      Document 1      Filed 02/20/20     Page 6 of 11




damages are assessed at 10% of the delinquent or late paid contributions, or $10 per month,

whichever is greater.

        12.       The collective bargaining agreement between the Union and defendant provides

that the Union is entitled to recover the delinquent union dues, interest on the delinquent or late

paid union dues from the date each payment became due until paid at the rate of nine percent per

annum, and liquidated damages in an amount equal to 10% of the delinquent or late paid union

dues.

        13.       Plaintiffs conducted a payroll examination of defendant’s books and records for

the period of July 2015 through October 2018 to determine whether defendant paid all

contractually-required fringe benefit contributions and union dues to plaintiffs.

        14.       Based on the results of the payroll examination, defendant owes the following

amounts to plaintiffs: $18,168.50 in fringe benefit contributions and union dues; $2,105.41 in

liquidated damages; and $3,492.44 in interest calculated through February 15, 2019, with interest

continuing to accrue on the amount of the unpaid fringe benefit contributions ($9,558.15) at the

rate of 12% per annum from February 16, 2019, through entry of judgment, and interest

continuing to accrue on the amount of the unpaid union dues ($8,609.35) at the rate of 9% per

annum from February 16, 2019, through entry of judgment.

        15.       The Trust Agreements that created the Trust Funds provides that, in the event an

employer fails to pay fringe benefit contributions and legal proceedings are instituted, the

Trustees of Trust Funds are entitled to a reasonable attorneys’ fee. The Trustees of the Trust

Funds are entitled to recover a reasonable attorneys’ fee from defendant.

///     ///

///     ///

Page 6 – COMPLAINT
         Case 3:20-cv-00291-JR         Document 1       Filed 02/20/20     Page 7 of 11




       16.     The Trustees of the Trust Funds (except the Management Fund and LMCT) are

also entitled to recover a reasonable attorneys’ fee from defendant pursuant to the provisions of

29 U.S.C. §1132(g)(2)(D) of ERISA.

       17.     The collective bargaining agreement between the Union and defendant provides

that, in the event legal proceedings are instituted to recover delinquent union dues, the Union is

entitled to recover a reasonable attorneys’ fee. Based on the provisions of the collective

bargaining agreement, the Union is entitled to recover a reasonable attorneys’ fee from

defendant.

       18.     The Trust Agreements that created the Trust Funds provide that, in the event a

payroll examination of an employer’s books and records is conducted and fringe benefit

contributions are found due and owing, the Trust Funds are entitled to a reasonable payroll

examination fee.

       19.     The collective bargaining agreement between the Union and defendant provides

that, in the event a payroll examination of an employer’s books and records is conducted and

union dues are found due and owing, the Union is entitled to a reasonable payroll examination

fee. Based on the terms of the collective bargaining agreement, the Union is entitled to recover a

reasonable payroll examination fee from defendant.

       20.     The Trustees of the Trust Funds (except the Management Fund and LMCT) are

also entitled to recover a reasonable payroll examination fee from defendant pursuant to the

provisions of 29 U.S.C. §1132(g)(2)(E) of ERISA.

       21.     To date, plaintiffs have incurred $570.00 in payroll examination fees related to the

payroll examination process. Defendant should be required to pay $570.00 in payroll



Page 7 – COMPLAINT
          Case 3:20-cv-00291-JR          Document 1       Filed 02/20/20   Page 8 of 11




examination fees to plaintiffs, together with any additional payroll examination fees that

plaintiffs incur in this lawsuit.

                                                 V

                                    SECOND CLAIM FOR RELIEF

        22.     Plaintiffs (except the Trustees of the National Pension Fund and ITF) hereby

reallege and incorporate by reference paragraphs 1 through 21 of their complaint as though fully

set forth herein.

        23.     Defendant failed to pay its fringe benefit contributions and union dues for January

2019 and March 2019 until May 28, 2019. As a result, defendant owes $6.64 in interest to the

Union and Trustees of the Management Fund and LMCT and owes $439.47 in liquidated

damages to all plaintiffs except the Trustees of the National Pension Fund and ITF.

        24.     Plaintiffs (except for the Trustees of the National Pension Fund and ITF) are

entitled to recover their reasonable attorneys’ fees from defendant pursuant to the provisions of

the Trust Agreements and collective bargaining agreement.

        25.     Plaintiffs (except for the Management Fund, LMCT and Union) are entitled to

recover their reasonable attorneys’ fees from defendant pursuant to the provisions of 29 U.S.C.

§1132(g)(2)(D) of ERISA, and pursuant to the provisions of the Trust Agreements that created

the Trust Funds.

                                                 VI

                                    THIRD CLAIM FOR RELIEF

        26.     The Trustees of the Health Fund, Local Pension Fund, Retiree Health Fund, Local

Training Fund and VSE Fund hereby reallege and incorporate by reference paragraphs 1 through

25 of their complaint as though fully set forth herein.

Page 8 – COMPLAINT
             Case 3:20-cv-00291-JR       Document 1       Filed 02/20/20     Page 9 of 11




       27.       Due to the untimely payments referenced in paragraph 23, above, defendant owes

$70.46 in interest to the Trustees of the Health Fund, Local Pension Fund, Retiree Health Fund,

Local Training Fund and VSE Fund.

       28.       The Trustees of the Health Fund, Local Pension Fund, Retiree Health Fund, Local

Training Fund and VSE Fund are entitled to recover their reasonable attorneys’ fees from

defendant pursuant to the provisions of the Trust Agreements that created those Trust Funds.

                                                 VII

                                 FOURTH CLAIM FOR RELIEF

       29.       Plaintiffs hereby reallege and incorporate by reference paragraphs 1 through 28 of

their complaint as though fully set forth herein.

       30.       Defendant has not submitted its remittance report forms for the months of

February 2019 and April 2019 through December 2019, and the time for so doing has expired.

Defendant should be required to file said remittance report forms, together with all remittance

report forms that become due throughout the pendency of this action, and pay all fringe benefit

contributions, union dues, liquidated damages and interest owed for those months based on the

information contained therein.

       31.       Plaintiffs are entitled to recover their reasonable attorneys’ fees from defendant

pursuant to the provisions of the Trust Agreements and collective bargaining agreement.

       32.       Plaintiffs (except for the Management Fund, LMCT and Union) are entitled to

recover their reasonable attorneys’ fees from defendant pursuant to the provisions of 29 U.S.C.

§1132(g)(2)(D) of ERISA, and pursuant to the provisions of the Trust Agreements that created

the Trust Funds.

///    ///

Page 9 – COMPLAINT
         Case 3:20-cv-00291-JR         Document 1       Filed 02/20/20      Page 10 of 11




       WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

       1.      On the First Claim for Relief, requiring defendant to pay the following amounts

to plaintiffs: $18,168.50 in fringe benefit contributions and union dues; $2,105.41 in liquidated

damages; and $3,492.44 in interest calculated through February 15, 2019, with interest

continuing to accrue on the amount of the unpaid fringe benefit contributions ($9,558.15) at the

rate of 12% per annum from February 16, 2019, through entry of judgment, and interest

continuing to accrue on the amount of the unpaid union dues ($8,609.35) at the rate of 9% per

annum from February 16, 2019, through entry of judgment; plus $570.00 in payroll examination

fees, together with any additional payroll examination fees that plaintiffs incur in this lawsuit;

       2.      On the Second Claim for Relief, requiring defendant to pay $6.64 in interest to

the Union and Trustees of the Management Fund and LMCT and $439.47 in liquidated damages

to all plaintiffs except the Trustees of the National Pension Fund and ITF;

       3.      On the Third Claim for Relief, requiring defendant to pay $70.46 in interest to

the Trustees of the Health Fund, Local Pension Fund, Retiree Health Fund, Local Training Fund

and VSE Fund;

       4.      On the Fourth Claim for Relief, requiring to defendant to file its February 2019

and April 2019 through December 2019 remittance report forms, together with all remittance

report forms that become due throughout the pendency of this action, and requiring defendant to

pay all fringe benefit contributions, union dues, liquidated damages and interest owed for those

months based on the information contained therein;

///    ///

///    ///

///    ///

Page 10 – COMPLAINT
          Case 3:20-cv-00291-JR        Document 1       Filed 02/20/20      Page 11 of 11




         5.    Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records (for any time period other than July 2015 through

October 2018) in order to ensure that all required fringe benefit contributions and union dues

have been paid; and further, in the event such future payroll examination reveals that delinquent

fringe benefit contributions and/or dues are owed, providing that plaintiffs shall have the right to

institute legal proceedings against defendant to recover the delinquent fringe benefit

contributions and/or union dues found due and owing pursuant to the payroll examination report,

together with liquidated damages, interest, payroll examination fees, attorney fees and court

costs;

         6.    Requiring defendant to pay plaintiffs’ reasonable attorney fees, costs and

disbursements incurred herein; and

         7.    For such further equitable relief as the Court deems just and proper.

         DATED this 17th day of February 2020.

                                              BROWNSTEIN RASK, LLP


                                              /s/ Cary R. Cadonau
                                              Cary R. Cadonau, OSB #002245
                                              Of Attorneys for Plaintiffs




Page 11 – COMPLAINT
